DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed on 06/30/2022, is acknowledged.  Amendments to the specification have been entered.  
Applicant has previously elected with traverse the invention of Group I, claims 1-11 and 14-20, drawn to a composition comprising pregabalin, a matrix-forming agent, a swelling agent, a gelling agent.  
Claims 1-4, 6, 9-14, 16-21 are pending in this application.  Claim 7, 8 have been cancelled.  Claims 5 and 15 have been cancelled previously.  Claims 12-13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim..  Claims 1, 16, 17, 21 have been amended.  Claims 1-4, 6, 9-11, 14, 16-21 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.  Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/CN2019/090933, filed June 12, 2019, which claims benefit of foreign priority to CN201810608326.0, filed June 13, 2018, and CN201811202248.0, filed October 16, 2018.  No English translations of the certified copies of both priority application(s) have been received.  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.  37 CFR 41.154(b) and 41.202(e).  

Information Disclosure Statement
The information disclosure statement, filed on 07/28/2022, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.
Foreign language references listed in the information disclosure statement(s), for which no English translation has been provided, have not been considered.  If an English abstract has been provided or available for a foreign language document then only the English abstract has been considered.

Claim Rejections - 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 17, 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 11 recites the limitation “wherein the composition further comprises a coating powder” that is unclear.  Does this limitation imply that the entire composition is coated with a coating powder, OR it just comprises some coating powder?  To this point, it is noted that the instant specification teaches “coating powder is contained in the pregabalin sustained release composition” (Specification; Page 13).  Further, the specification teaches that “The tablet was coated with a film coating premix” (Examples 8, 17).  Therefore, this limitation was interpreted as best understood as “wherein the composition is coated with a film coating premix” (see Specification Page 13).  Similar is applied to claim 19, 20.  Clarification is required.   
Claim 17 recites the limitation “selected from the group consisting of magnesium stearate, ..., glyceryl behenate and polyethylene glycol, and any combinations thereof” that is unclear, because the alternatives that can be used in the claimed composition are not clearly delineated.  Applicant is advised to use a proper Markush group language, i.e., “selected from the group consisting of A, B,..., C and a combination thereof.  Similar is applied to claims 19, 21.  Clarification is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-11, 14, 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Qingmin et al., CN104840443A (pub. date 08/2019/2015; cited in IDS; machine translation; hereinafter referred to as Qingmin) and Odidi, US 2015/0250733.  
Qingmin teaches sustained release medicine compositions comprising pregabalin or pharmaceutically acceptable salts thereof as an active ingredient (Abstract; Para. 0005-0006).  To this point, Qingmin teaches that said compositions may include:
2-60 mass% of the active agent/pregabalin (Claim 2; Para. 0012 as applied to claims 1, 9); 
10-70 mass% of a matrix forming agent comprising a mixture of polyvinyl acetate and polyvinylpyrrolidone (Claims 1, 2; Para. 0012, 0014 as applied to claims 1, 9); 
15-50 mass% of the swelling agent selected from the group consisting of polyoxyethylene, sodium carboxymethyl starch, low-substituted hydroxypropyl cellulose, and combination thereof (Claims 1, 2; Para. 0012, 0014, 0015 as applied to claims 1-3, 9, 21); 
1-10% of gelling agent such as carbomer, or polysaccharide or combinations thereof (Claim 3; Para. 0016 as applied to claims 1, 9);.
microcrystalline cellulose, lactose, mannitol, etc. as excipient/diluent (i.e., filler; Para. 0018 as applied to claims 1, 16); 
a lubricant such as magnesium stearate, talc powder Pulvis Talci, silicone dioxide, or a combination thereof (Claim 6; Para. 0016, 0018 as applied to claims 10, 17).  
Qingmin teaches that said compositions can be in form of tablets (Claim 7; Para. 0005, 0009, 0018, 0019 as applied to claim 14), comprising a coating powder increasing weight of the tablet by 3% (Para. 0026 as applied to claims 11, 20).  
Qingmin does not teach the use of pregabalin or salt/hydrate thereof in a form of particles having D90 in the range from 250 µm to 600 µm (claim 4).  Qingmin also does not teach the use of 1-40 wt% of a filler (claim 6), 0.1-1.5 wt% of a lubricant (claim 18), and/or the use of coating powder comprising polyvinyl alcohol and/or polyethylene glycol (claim 19). 
Odidi teaches oral drug delivery formulations, uses and methods of making thereof (Para. 0002), wherein said formulations can be in form of tablets (Para. 0159) coated with functional coatings for providing desired drug release, e.g., controlled drug release or extended drug release (Para. 0028, 0158, 0224).  Odidi teaches that said formulations may include polyethylene oxide, carbomers, (Para. 0032), polyvinylpyrrolidone, polyvinyl acetate (Para. 0197, 0207), microcrystalline cellulose, lactose (Para. 0224, 0230-0232); talc, silica (Para. 0216, 0234).  Odidi specifically teaches that one can use coatings comprising polyvinyl alcohol and/or polyethylene glycol as pore forming/channeling agents that dissolve on contact with fluid and form passages through which fluid and active pharmaceutical ingredient(s) can move through the coat (Para. 0244-0246).  Odidi provides examples of using said compounds in combination with talc for coating tablets for providing controlled/sustained release of an active agent (Para. 0324, 0398, 0399; Examples), e.g., sustained release formulation/tablets comprising pregabalin in form of particles having a size of less than 400 µm (Para. 0610-0621). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use coatings and particles of active agent with controllable size as taught by Odidi preparing formulations/tablets as taught by Qingmin.  One would do so with expectation of beneficial results, because cited prior teaches that said approach allows providing sustained release drug delivery systems with controllable/desired drug release rate and/or profile.  With regard to the concentrations of filler (claim 6) and/or lubricant (claim 18) as instantly claimed, it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0298675 - teaches extended release dosage forms/tablets of pregabalin that may be coated and may include (i) polyethylene oxide; (ii) microcrystalline cellulose; (iii) polyvinylpyrrolidone; (iv) carbomer; (v) magnesium stearate, glyceryl behenate, sodium stearyl fumarate, silicon dioxide as lubricant; (vi) talc, (vii) polyvinyl alcohol, polyethylene glycol.  

Response to Arguments
Applicant's arguments, filed 06/30/2022, have been fully considered, and were found to be a partially persuasive.  Any rejection or objection not reiterated in this action is withdrawn.  New arguments have been added to the rejections to address newly introduced amendments and to clarify the position of the examiner.  Additional examiner’s comments are set forth next.
In response to applicant's argument that the cited references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a high volume swelling rate, a good rigidity of a drug tablet, and a prolong drug release) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, it is noted that the cited prior art teaches compositions comprising the same components.  The fact that applicant has recognized another advantage, which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious.   Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Applicant is advised to clarify the claim language and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance.

Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615